Citation Nr: 0119071	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for headaches.

4.  What rating is warranted for three residual gunshot wound 
scars of the head from March 2, 1995?

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1995.

These matters came to the Board of Veterans' Appeals (Board) 
from an April 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for three small 
gunshot wound scars on the back of the head, and assigned a 
noncompensable rating.  In that same decision, the RO denied 
entitlement to service connection for hearing loss, memory 
loss, post-traumatic headaches, post-traumatic stress 
disorder (PTSD), neck swelling with pain, right wrist 
problem, and tuberculosis infection.  In May 1995, the 
veteran submitted a notice of disagreement regarding the 
rating assigned for the scars, as well as service connection 
for hearing loss, cervical strain, post-traumatic stress 
disorder, right wrist disability, and headaches.  In June 
1995, a statement of the case was issued and the veteran 
filed his substantive appeal.  A personal hearing was 
conducted at the RO in December 1996.

In a February 1997 decision, the Hearing Officer granted 
entitlement to service connection for PTSD and a cervical 
spine disability.  Appellate action regarding this decision 
has not been initiated.  Therefore, the Board no longer has 
jurisdiction over these issues.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

As per the veteran's request noted on his VA Form 9, a 
hearing before a member of the Board was scheduled for May 
2001.  However, the veteran failed to appear.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in New York, New York, which now has 
jurisdiction.  



FINDINGS OF FACT

1.  There is no competent evidence currently showing that the 
veteran has impaired hearing which is considered to be a 
disability for VA purposes.

2.  There is competent evidence of record which links the 
gunshot wound to the head sustained during service to current 
findings of post-traumatic headaches.  

3.  From March 2, 1995, the three scars of gunshot wounds of 
the head have neither been moderate and disfiguring, nor have 
they have functionally limited the affected areas. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral defective hearing must be denied by operation of 
law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2000).

2.  Service connection is warranted for post-traumatic 
headaches.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  From March 2, 1995, the criteria for a compensable rating 
for three gunshot wound scars of the head, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.118 Diagnostic Codes 7800, 7803, 7804, 7805 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Hearing Loss

At the veteran's May 1985 commissioning physical an 
audiometric examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
20
15
10
10
15
LEFT
0
20
20
20
15
5

A June 1986 audiogram noted that the appellant was working at 
a Marine Corps Air Station Chapel.  At that time pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
25
15
20
25
60
LEFT
10
25
25
25
25
50

A medical history report completed in May 1991 is negative 
with regard to complaints of hearing loss.  On the veteran's 
annual examination of November 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
15
15
20
20
LEFT
5
15
25
20
5
10

On the separation examination conducted in October 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
10
15
10
20
25
LEFT
0
20
25
25
10
25

The examiner noted mild hearing loss with a slight change 
from the findings noted in 1985.  The examiner noted the 
positive history of noise exposure aboard the ship.  The 
difference between the 1985 and 1994 findings as well as the 
report of noise exposure aboard the ship were also noted in 
the corresponding medical history report.  

At a VA audiological evaluation in January 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
10
15
20
25
18
LEFT
5
25
25
30
15
24

Speech recognition ability was 94 percent in the right ear, 
and 96 percent in the left ear.  The examiner found that the 
veteran's hearing was within the normal range bilaterally.  

Associated with the claims folder are medical history reports 
of March 1995 and March 1996.  The veteran did not indicate a 
history of hearing loss in those reports.  

In November 1996, the veteran appeared and testified before a 
hearing officer at the RO.  He explained the particular 
problems his hearing loss presents with respect to his 
ministry and personal life.  

At a December 1996 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
20
20
25
21
LEFT
10
25
25
20
20
23

Speech recognition was 96 percent bilaterally.  The examiner 
found that the veteran's hearing was within normal limits 
bilaterally. 

B.  Headaches

The appellant is service connected for residuals of a gunshot 
wound to the head.  In 1987, the veteran complained of 
headaches.  The sensory and neurological examination was 
negative.  The examiner noted that the bullet did not 
penetrate the skull and only grazed the skin.  X-rays did not 
show fragments within the brain, but they were within the 
skull.  

In March 1988, the veteran reported frontal region headaches 
while describing cold symptoms.  The veteran again reported 
complaints of headaches in July 1988.  A pertinent diagnosis 
was not entered.  At a November 1993 examination, the veteran 
was neurologically normal.  In April 1994, , the veteran 
reported complaints of headaches with cold symptoms.  Again, 
a pertinent diagnosis was not entered.

The October 1994 separation examination and medical history 
reports are negative with regard to complaints or diagnosis 
pertaining to headaches. 

A VA examination was conducted in January 1995.  The examiner 
noted that the x-rays of the skull revealed three tiny 
fragments in the occiput.  The impression was status post 
bullet wound of the occiput manifested by complaints of 
recurrent headaches.  The examiner did not see the need for 
surgical therapy to remove the fragments as they did not 
produce any symptoms, and that the veteran only needed 
possible pain medications prescribed by a neurologist.  
During the neurological examination, the examiner reported a 
diagnosis of status post back of head trauma and related 
headaches.  During the joints examination there were no 
complaints of headaches.  The examiner diagnosed status post 
bullet wound of the head asymptomatic except for headaches.  

In November 1996, the veteran testified that he suffered from 
headaches for months after he was shot.  The headaches 
eventually went away and became loud ringing in his ears.  He 
cannot hear well when the headaches occur.  The headaches 
tend to occur at times of high stress, and at those times, 
the veteran engages in a relaxing activity instead of taking 
aspirin or Tylenol.  

During a December 1996 VA cranial and peripheral nerve 
examination, the examiner diagnosed status post head trauma 
with post traumatic headache syndrome.  The examination 
results were noted to be within normal limits.  The January 
1997 x-rays of the skull revealed a few tiny metallic foreign 
bodies in the scalp posteriorly.  Otherwise, the x-ray 
examination was unremarkable.  

C.  Scars

In April 1987, the veteran suffered a gunshot wound to the 
scalp.  The wound measured 1 x 1 centimeter.  Sensory and 
neurological examinations were negative.  The examiner noted 
that the bullet did not penetrate the skull and only grazed 
the skin.  X-rays did not show fragments within the brain, 
but they were within the skull.  

In October 1987, the veteran reported the presence of three 
bumps on his neck, one which was draining.  The impression 
was sebaceous cyst versus fistula secondary to past gunshot 
wound, and deferred a diagnosis with regard to a soft tissue 
mass of the neck.  On examination in November 1993, the 
veteran's neurological examination was normal, and the 
presence of four scars on the back of the head was noted.  
Scars were also noted at the time of the separation 
examination in October 1994.

Skull X-rays taken at a January 1995 VA examination revealed 
three tiny fragments in the occiput.  Physical examination of 
the occiput revealed three nontender, unfixed, small scars in 
the mid occiput.  They measured less than 1/2 centimeter in 
diameter.  The examiner noticed a small 5-millimeter fibrous 
swelling in the upper occiput which was not tender or fixed, 
and there were no abnormalities in the scars themselves.  The 
examiner opined that surgical therapy was not needed to 
remove the fragments as they were asymptomatic, and that the 
veteran only needed possible pain medications prescribed by a 
neurologist.

By rating action of April 1995, service connection was 
established for three small scars on the back of the head, 
residuals of gunshot wound.  A noncompensable rating was 
assigned, effective March 2, 1995.  

In November 1996, the veteran testified that there was a 
painful lump at the back of his head where the scars were 
located.  He noticed that the degree of pain was in 
proportion to the severity of the weather.  He tried to cover 
the area, and used hot and cold compresses.  The area 
reportedly was particularly painful when pressure was applied 
to the area during a haircut, or when resting his head on 
that particular area. 

On a December 1996 VA examination, the examiner noted that it 
was difficult to identify the scars as they were hidden in 
the thickness of the veteran's hair.  The examiner noted a 7 
centimeter old depressed scar across the base of the skull, a 
1.5 centimeter old healed scar at right side of posterior 
scalp, and a 5 centimeter old depressed scar of the left side 
of posterior scalp.  There was no evidence of any keloid 
formation, adherence, inflammation, swelling or ulceration.  
The scars were not tender to touch.  The examiner diagnosed 
old healed scars of back of scalp. 

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  By virtue of the statement of the case and 
the supplemental statement of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There are no indications that records from the Social 
Security Administration need to be obtained.  Multiple VA 
examinations were conducted, and copies of the reports are 
associated with the file.  In a November 1994 decision, the 
RO determined that the veteran was not eligible for 
vocational rehabilitation, and the veteran initiated 
appellate action.  However, a substantive appeal was not 
filed after the statement of the case was issued in April 
1995.  Therefore, at this point, there are no vocational 
rehabilitation records which need to be obtained and 
associated with the claims folder.  A hearing was conducted 
before the RO in November 1996, and a copy of the transcript 
is associated with the claims folder.  As noted above, the 
veteran failed to report for a May 2001 hearing before a 
member of the Board.

B.  Service Connection

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system, such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

C.  Hearing Loss

In this case, mild hearing loss was noted at the time of the 
separation examination in October 1994 when the examiner 
compared those results to the initial findings noted at the 
time of induction.  Also, a history of noise exposure is 
documented in the service medical records.  The audiometric 
findings of record do not, however, meet the requirements for 
a disability under the provisions of 38 C.F.R. § 3.385.  
Therefore, service connection is not warranted for hearing 
loss as a matter of law.  The appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

D.  Service Connection for Headaches

Here, the service medical records show that he sustained an 
injury to the head from a gunshot wound in April 1987.  The 
evidence thereafter records complaints of headaches since 
that time.  The evidence is void of any reports or findings 
of an intercurrent postservice head injury.  In 1995 and 
1996, VA examiners characterized the headaches as post-
traumatic, and referred to the injury in 1987.  Hence, the 
current complaints have been linked to the injury documented 
in the service medical records.  Overall, the evidence favors 
the veteran's claim.  Therefore, service connection for post-
traumatic headaches is granted. 

E.  Increased Rating for Scars

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his scars.  Thus the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Based upon a 
review of the evidence, the VA examinations in particular, 
the Board finds that at no time since March 2, 1995, has 
there been evidence of compensably disabling effects related 
to the veteran's gunshot wound scars.  Hence, a staged rating 
for a portion of the term in question is not warranted. 

In this regard, service connection is currently in effect for 
three scars at the base of the neck as gunshot wound 
residuals, rated as noncompensable under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2000).  
Diagnostic Code 7800 contemplates disfiguring scars of the 
head, face or neck, and a noncompensable rating is assigned 
when the scars are slight.  A 10 percent rating is assigned 
for moderate scars of the head, face or neck which are 
disfiguring.  

In this case, the disability picture presented does not 
resemble that which is required for a 10 percent rating.  The 
Board notes that there are discrepancies with regard to the 
reported measurements of the scars on the VA examinations of 
1995 and 1996, however, despite the varied measurements the 
scars are not objectively disfiguring as required for a 10 
percent rating.  Indeed, the examiner commented in 1996, that 
it was difficult to identify the scars given the thickness of 
the veteran's hair.  Also, the examination was negative for 
keloid, adherence, swelling, inflammation or ulceration.  
Since the evidence does not demonstrate that the scars are 
disfiguring, there is not a question as to which rating 
should apply, as the disability picture does not approximate 
the criteria for a 10 percent rating under Diagnostic Code 
7800.  38 C.F.R. § 4.7 (2000).  Moreover, the scars do not 
limit the function of the head, and hence, an increased 
evaluation for any functional loss is not in order.

Turning to other potentially applicable Codes the medical 
evidence does not indicate that the scars are comparable to 
second or third degree burns which would prompt consideration 
of rating the disability under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 or 7802 (2000).  Moreover, although the scars are 
superficial, the clinical findings of record are negative 
with regard to showing that the scars are poorly nourished or 
that there is repeated ulceration, as required for a 10 
percent rating under Diagnostic Code 7803.  Also, the 
examination findings of 1995 and 1996 are negative with 
regard to demonstrating that the superficial scars are tender 
and painful on objective demonstration, as required for a 10 
percent rating under Diagnostic Code 7804. 

Therefore, a compensable rating is not warranted for scars as 
residuals of gunshot wounds.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.


ORDER

Service connection for hearing loss is denied.  A compensable 
rating for three gunshot wound scars of the head from March 
2, 1995 is denied.

Service connection for post-traumatic headaches is granted 
subject to regulations applicable to the payment of monetary 
benefits.



REMAND

Service Connection for a Right Wrist Disability

In this case, a history of subluxation of the right wrist was 
noted when the veteran was treated for gunshot wounds in 
1987.  The service medical records are silent with regard to 
complaints of or treatment for right wrist injuries.  In the 
March 1995 medical history report, the veteran referred to an 
injury to the wrist which occurred while aboard ship.  

VA examinations were conducted in 1995 and 1996.  According 
to the January 1995 report, the veteran stated that he 
fractured his wrist on several occasions prior to his entry 
into service, and that there had not been any difficulty with 
the healing of those fractures.  Following examination in 
1995, the impression was status post right wrist trauma 
during service, asymptomatic save for complaints of weakness.  
Evidence of prior fractures was not noted on the x-rays taken 
the day of the examination.  The examiner opined that the 
right hand weakness would more likely be related to the 
veteran's nonservice-connected alleged fractures than the 
injury incurred during service.  During a peripheral nerves 
examination in December 1996, the examiner reported probable 
right median neuropathy due to wrist injury.  The "joint" 
examination, also conducted in December 1996, found 
unremarkable findings.  Right wrist X-rays in January 1997 
were unremarkable.

Here, the evidence is insufficient to decide the issue of 
service connection with any certainty, particularly with 
regard to making a determination with respect to aggravation 
of a pre-service condition. Although in 1995 the examiner 
opined that the current complaints of weakness were related 
to the reported history of fractures, the examiner did not 
indicate if the reported injury during service aggravated a 
preexisting right wrist condition.  As the Board cannot 
exercise its own independent judgment on medical matters, a 
further examination is required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Furthermore, under the VCAA, a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the new law.  

Here, the veteran has not referred to post-service treatment 
for his right wrist, and it is not clear if he received 
treatment for right wrist injuries prior to his entry into 
service.  However, a request should be made with regard to 
any pre-service and post-service treatment records.  Under 
the VCAA, VA must make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  Therefore, the RO should request 
from the veteran information concerning any pre-service and 
post-service treatment of his alleged right wrist condition. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for a 
right wrist condition prior to and since 
his separation from service.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination for the purpose of 
ascertaining the current diagnosis and 
time of origin (pre-service, in service, 
or post-service) of any diagnosed right 
wrist disorder.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
right wrist disorder began, or increased 
during (and, if increased, whether such 
increase was the result of the natural 
progress of the disorder) service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the service medical 
records and the VA examination reports of 
1995 and 1996.  The examiner should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the etiology of 
any right wrist disorder.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for a right wrist disability 
on the merits, and with consideration of 
the VCAA.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



